BUTTLER, P. J.
On petitioners’ petition for review of our decision, 92 Or App 22, 758 P2d 865 (1988), we allow reconsideration, ORAP 10.10, and write for the purpose of clarifying the basis for affirming that the Director’s decision establishing the Butter Creek critical ground water area and six subareas. We add only that, whether or not we agree with it, the Director’s decision is supported by substantial evidence on the whole record. ORS 183.482(8) (c); Younger v. City of Portland, 305 Or 346, 752 P2d 262 (1988).
Reconsideration allowed; former opinion clarified and adhered to.